Citation Nr: 0201404	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  98-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Evaluation of lumbosacral strain with evidence of herniated 
disc at L4-L5 and L4-S1, currently rated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had verified active duty service from November 
1961 to August 1962 and from December 1990 until April 1992.  
He also had many years of unverified duty/service.  He has 
been a long time member of the Reserve.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1997 
rating decision of the Columbia, South Carolina Regional 
Office (RO) which granted service connection for lumbosacral 
strain with evidence of herniated disc at L4-L5 and L4-S1, 
rated 10 percent disabling, but denied a higher disability 
evaluation in this regard.  

This case was remanded by a decision of the Board dated in 
March 2000. Development having been completed, the case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Lumbosacral strain with evidence of herniated disc at L4-
L5 and L4-S1 is manifested by degenerative changes on X-ray, 
some decreased range of motion and documented chronic 
lumbosacral pain resulting in some degree of functional loss.

3.  There is moderate low back impairment, but no more.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation, but no 
more, for lumbosacral strain with evidence of herniated disc 
at L4-L5 and L4-S1 are met, effective from May 13, 1997.  38 
U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000), (codified at 38 U.S.C.A. § 5100 
et. seq., (West Supp 2001)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that there was a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000), (codified at 38 U.S.C.A. § 5100 et. seq., (West Supp 
2001)); VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the VCAA is applicable to 
this case.

It is found, however, that the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim for an increased rating for the service-connected low 
back disability.  This is because in addition to the Board's 
taking action favorable to the veteran by granting the claim 
for an increased rating, it is found that notification 
requirements of the new law have been substantially complied 
with as to the instant matter.  The Board observes that this 
case was remanded in March 2000 for further development, to 
include obtaining additional private and VA records.  
Pursuant thereto, the veteran underwent a VA examination in 
November 2000, and extensive VA outpatient clinical records 
have been associated with the claims folder.  An August 1998 
Statement of the Case and November 2000 Supplemental 
Statement of the Case notified him of the information and 
evidence necessary to substantiate his claim.  The Board also 
notes that the veteran's representative indicated in 
correspondence dated in September 2000 that he had not seen 
any private physicians for his back, and had only obtained 
treatment at the VA.  Thus, it is found that the appellant 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claim.  
Under the circumstances, the Board is of the opinion that a 
remand for further development would serve no useful purpose.  
Therefore, it is concluded that adjudication of this issue, 
without referral to the RO for additional consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).

The veteran asserts that his service-connected low back 
disorder is more severely disabling than the currently 
assigned disability evaluation reflects and warrants a higher 
rating.

Service connection was granted for lumbosacral strain with 
evidence of herniated disc at L4-L5 and L4-S1 by rating 
action dated in December 1997, and a 10 percent rating was 
established, effective from May 13, 1997.  In instances where 
the veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  If 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected lumbosacral strain with 
evidence of herniated disc at L4-L5 and L4-S1 is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  A 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  

The service-connected low back disability may also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which 
stipulates that a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome.  A 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. Part 4, Code 5293.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  Id. 

The service-connected low back disability may also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
pertaining to limitation of motion.  Slight limitation of 
motion warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5292.  
A 40 percent evaluation requires severe limitation of motion.  
Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Pursuant to the filing of a claim in May 1997, the veteran 
underwent a VA examination for compensation and pension 
purposes in October 1997 wherein he primarily complained of 
left hip pain which he stated he had developed in Saudi 
Arabia.  He indicated that magnetic resonance imaging 
performed in 1991 had revealed some disc problems, but that a 
subsequent CAT scan in June 1997 did not show a herniated 
disc, but degenerative osteoarthritis of the spine, 
particularly at the L4-L5 region.  The veteran described a 
numbing pain which extended from his hip into his left leg, 
up the back into his right arm and even up to his head.  When 
evaluated neurologically, the motor examination demonstrated 
normal muscle mass, tone and strength, although he reported 
that he could not grip with the left hand as strongly as he 
did with the right because it caused his lower back to hurt 
and his forearm to become numb.  The sensory examination 
revealed slightly diminished pinprick perception.  It was 
noted that sensation in the left side of his body was much 
less sharp than on the right.  The examiner found that there 
was no objective neurologic abnormality in evidence, and no 
clinical signs that could be attributed to any lumbar or 
cervical spine disorder.  It was found that the veteran had 
degenerative spine disease of an osteoarthritic nature which 
correlated more with age than any other factor.  

The veteran underwent an examination of the left hip in 
October 1997 and primarily described pain associated with the 
left flank which extended into his hip and down into the left 
thigh and calf.  (He is separately service connected for 
arthritis of the left hip with a 10 percent rating assigned.)  
He related that he did not have pain with increased activity, 
could currently walk a mile but had pain in that area all the 
time for which he took over-the-counter medication.  Upon 
range of motion of the spine, it was noted that he was able 
to bend to nearly toe touch.  Extension, lateral bending and 
rotation were to 30 degrees, 20 degrees and 20 degrees, 
bilaterally.  It was observed that the spine was unremarkable 
to inspection, palpation and percussion without evidence of 
paraspinous muscle spasm.  Straight leg raising was negative, 
bilaterally and no neurologic deficit was elicited.  It was 
reported that radiological studies of the lumbar spine were 
unremarkable.  An impression of possible lumbar strain, 
although no evidence of radiculopathy, was rendered.  

Pursuant to Board remand of March 2000, the appellant was 
afforded a VA examination of the spine in November 2000.  He 
stated he had pain every day with some radiculopathy down the 
left leg, and that pain was alleviated with Motrin, and 
became worse with standing, sitting, or driving for long 
periods.  He related that pain, especially from his left leg 
and knee, woke him up at night.  The veteran related that he 
did not really have flare-ups, but pain all the time.  He 
said that he did not use crutches, braces or a cane.

On physical examination, the veteran was able to flex forward 
to 80 degrees and had extension to 30 degrees.  Lateral 
flexion was to 30 degrees, bilaterally.  Straight leg raising 
was negative, bilaterally, although some tightness of the 
hamstrings was elicited on the left.  It was reported that 
there was no pain with range of motion of the lumbar spine, 
and that there was no evidence of excessive fatigability, or 
incoordination of movement.  The veteran was observed to walk 
with a normal gait.  An impression of pain in the lumbar 
spine which does not appear to be radicular in nature was 
rendered.  It was felt that this may have been due to some 
mild to moderate degenerative changes in the lumbar spine.  
It was noted that an X-ray of the lumbar spine which had been 
obtained was unavailable for examiner interpretation at the 
time.  However, the clinical record contains X-ray results 
obtained on that date which showed mild spondylosis and mild 
osteopenia.  There was also mild L4-L5 and L5-S1 disc space 
narrowing and mild to moderate facet arthropathy through the 
lower lumbar spine.

VA outpatient clinic records dated between 1997 and 2000 
reflect that the veteran was seen on a continuing basis for 
recurring and chronic low pain for which medication was 
prescribed.  An X-ray of the spine was unremarkable in June 
1997.  In August 1998, review of a CAT scan revealed no 
herniation.  The veteran was reported to be unable to stand 
erect in February 1999 due to low back pain and was seen 
intermittently during 2000 for low back complaints. 

Legal analysis

The Board observes that examination of the lumbosacral spine 
during the long appeal period has not disclosed any 
substantial objective evidence of low back pathology except 
for some decreased range of motion, and recent X-ray finding 
of a mild to moderate degenerative process.  On most recent 
VA examination in November 2000, it was specifically noted 
that that was no pain on motion and that the lumbosacral 
spine disability did not result in specific manifestations 
such as incoordination or excess fatigability.  No weakened 
movement, pain with normal motion, muscle spasm or unilateral 
loss of lateral spine motion in a standing position was 
reported.  The Board finds, however, that while the appellant 
has been shown to have no more than slight limitation of 
motion at any time during the appeal period, and appears to 
retain fair function of the back, the totality of the 
clinical evidence attests to a chronic degree of 
symptomatology.  VA outpatient records document continuing 
low back pain which is not amenable to substantial relief by 
medication or other prescribed methods.  The Board thus finds 
that notwithstanding the clinical evidence which demonstrates 
that low back function is substantially full, there is some 
evidence that symptoms incident to service-connected 
disability does impact the veteran's low back to a 
significant extent.  On the basis such evidence, and with 
consideration of DeLuca, the Board is of the opinion that the 
veteran's reported symptoms of low back pain warrant a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5295 and/or 5293, dating back to the original grant of 
service connection  See Fenderson.  The Board finds, however, 
that absent a showing of more significant objective evidence 
of lumbosacral pathology, an evaluation in excess of 20 
percent is not warranted under any applicable rating 
criteria.

In that regard, there is no evidence of radiation into the 
lower extremity.  There is no significant limitation of 
motion, and there is no spasm recently reported.  Thus, while 
a 20 percent rating may be assigned, a higher rating is not 
in order.


ORDER

An increased rating to 20 percent, but no more, for 
lumbosacral strain with evidence of herniated disc at L4-L5 
and L4-S1 is granted, subject to controlling regulations 
governing the payment of monetary awards. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

